DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the French Application No. FR1654020, filed 05/03/2016, has been received and acknowledged. 

Claim Interpretation
Regarding Claim 1, the claim has been amended to recite “wherein the magnetic alloy nanoparticles, if in contact with one another, form at least one electrical conduction pathway of more than 200 nm within the nanocomposite”. The examiner points out that this is being interpreted as not requiring the particles be in contact with each other. The examiner further points out that the constraint of the particle size and the properties of the individual nanoparticles does not require an electrical conduction pathway between particles. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3, claim 3 is considered to be indefinite for the following reasons. Claim 1 recites, “wherein the magnetic alloy nanoparticles, if in contact with one another, form at least one electrical conduction pathway of more than 200 nm within the nanocomposite”. Claim 3 allows for a lower endpoint diameter of 100 nm. Thus, in the scenario where two 100 nm diameter magnetic alloy nanoparticles are in contact with one another, the electrical conduction pathway between them would be exactly 200 nm and not more than 200 nm required by the claim 1. Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. 2012/0038532, previously cited).

Regarding Claim 1, Yonetsu teaches a nanocomposite comprising magnetic alloy nanoparticles at least partially comprised of a soft magnetic alloy (paragraph [0048]; Figure 1, Char. No. 110/111). 
With respect to the limitation of “the magnetic alloy nanoparticles, if in contact with one another, form at least one electrical conduction pathway of more than 200 nm within the nanocomposite”, the examiner points out that Yonetsu teaches the diameter of the magnetic alloy nano particles as being between 1 nm and 1000 nm (paragraph [0098]), thus within this range, an electrical conduction pathway of more than 200 nm must inherently exist (e.g., a scenario in which two 101 nm nanoparticles are in contact with one another). 
Continuing, Yonetsu teaches an insulating matrix supporting the magnetic alloy (paragraph [0051]; Figure 1, Char. No. 130/140). Yonetsu teaches the insulating matrix comprises insulating nanoparticles supported by the insulating matrix and are inserted between the magnetic alloy nanoparticles so as to space apart the magnetic alloy nanoparticles form one another and thus ensure electrical insulation of the magnetic alloy nanoparticles from one another (paragraphs [0054]; [0105]-[0107]; [0115]). 
Regarding Claim 2, Yonetsu teaches the preferable diameter of the magnetic alloy nanoparticles as being between 10nm and 30nm (paragraph [0098]). Yonetsu teaches the preferable diameter of the insulating nanoparticles as being between 10nm and 30nm (paragraph [0119]). Thus, at the very least Yonetsu teaches the ratio of the diameters as 1:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 3, Yonetsu teaches the diameter of the magnetic alloy nano particle being between 1 nm and 1000 nm and preferably as large as 100 nm (paragraph [0098]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 4, Yonetsu teaches the diameter of the insulating nanoparticles as being between 1 nm and 100 nm (paragraphs [0119]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 5, Yonetsu teaches the nanocomposite to according to claim 1, wherein the magnetic alloy nanoparticles are comprised of an alloy chosen from iron-based, nickel-based, and cobalt-based alloys (paragraph [0048]). 
Regarding Claim 7, Yonetsu teaches the insulating matrix comprising a non-conductive polymer including polystyrene (paragraph [0053]). 
Regarding Claim 8, Yonetsu teaches the nanocomposite according to claim 1 having a form of at least one film having a thickness of between 10μm to 1000μm (e.g., 500 μm - paragraph [0238]) and having a volume fraction of between 10% and 70% (paragraph [0079]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 18, Yonetsu teaches the use of Fe-based alloys, Co-based alloys, FeCo-based alloys, and FeNi alloys among others, all of which inherently possess ferromagnetic properties (paragraph [0084]). 
Regarding Claim 19, Yonetsu teaches at least one insulating nanoparticle comprising a core comprised of a ferromagnetic element (paragraph [0048]; Figure 1, Char. No. 110/111), a first shell encapsulating the core (paragraph [0048]; Figure 1, Char. No. 112). 
With respect to the feature of “a second shell made from an insulating material encapsulating the first shell”, the examiner points out that Yonetsu teaches an insulating material of which encapsulates a first shell, e.g., the first and second resins of which contain insulating materials (paragraphs [0054]; [0115]), and while Yonetsu does not teach these being applied as shell, they are clearly intended to completely encapsulate the first shell material. Thus, this first and second resins containing an insulating material is considered to meet the claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. 2012/0038532, previously cited) as applied to claim 1, and further in view of El-Gendy (El-Gendy, A.a., et al. “The Synthesis of Carbon Coated Fe, Co and Ni Nanoparticles and an Examination of Their Magnetic Properties.” Carbon, vol. 47, no. 12, 2009, pp. 2821–2828, previously cited). 

Regarding Claim 6, Yonetsu is relied upon for the reasons given above in addressing claim 1. Further, Yonetsu teaches the insulating nanoparticle comprising a core comprised of a ferromagnetic element (paragraph [0115]) in addition to a second polymer shell (paragraph [0053]). However, Yonetsu is silent to a first carbon or graphene shell encapsulating the core.
El-Gendy teaches a study into carbon coated iron, cobalt, and nickel (e.g., ferromagnetic elements) nanoparticles (abstract). El-Gendy teaches that carbon-encapsulated metal nanoparticles have received considerable attention because of their high chemical and thermal stabilities (page 2821, column 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yonetsu by using carbon as an encapsulation material as taught by El-Gendy with the motivation of enhancing the chemical and thermal stability of the particle. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-3, 5, and 7-8 under 35 U.S.C. § 102(a)(2) over Yonetsu (U.S. 2012/0038532) have been fully considered but are not persuasive. 
Applicant argues that Yonetsu fails to describe a nanocomposite containing magnetic alloy nanoparticles at least in part made of a soft magnetic alloy. The applicant cites paragraph [0084] of Yonetsu that teaches Fe-based alloys, Co-based alloys, FeCo-based alloys, FeNi alloys, FeMn alloys, and FeCu alloys. 
The examiner respectfully disagrees and points out that all of these materials are considered to be soft magnetic materials, e.g., see Chapter 14 of Buschow (Buschow K.H.J., de Boer F.R. (2003) Soft-Magnetic Materials. In: Physics of Magnetism and Magnetic Materials. Springer, Boston, MA). 
Applicant argues that the closest embodiments of Yonetsu that describe the limitation of “magnetic particles which are sufficiently large for forming electrical conduction pathways of more than 200 nm when contacting one another” are described within paragraphs [0046], and [0209]-[0214] of Yonetsu. The examiner respectfully disagrees and points out the following. 
Yonetsu teaches the diameter of the magnetic alloy nano particles as being between 1 nm and 1000 nm (paragraph [0098]), thus within this range, an electrical conduction pathway of more than 200 nm must inherently exist (e.g., a scenario in which two 101 nm nanoparticles are in contact with one another).
Applicant argues that Yonetsu does not describe or suggest a second nanoparticle population, i.e., insulting nanoparticles. The examiner respectfully disagrees and points out that Yonetsu teaches Al2O3 particles being dispersed within the encapsulating resin, both of which are insulting materials (paragraphs [0053]-[0054]). Yonetsu teaches the core shell magnetic particles as being on the nano-scale (paragraph [0047]), and further within Figure 1 shows them as being smaller in size that the core shell magnetic particles indicating at the very least these insulting particles are nano-scale in size. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735